Exhibit 10.1

 

--------------------------------------------------------------------------------

MONOGRAM BIOSCIENCES, INC.

and

HIGHBRIDGE INTERNATIONAL LLC

SECURITIES PURCHASE AGREEMENT

Dated as of January 11, 2007

0% Convertible Senior Unsecured Notes due 2026

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 11,
2007, by and between Monogram Biosciences, Inc., a Delaware corporation (the
“Company”), and Highbridge International LLC (the “Buyer”).

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

A. The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the Securities Act.

B. In accordance with the terms and conditions of this Agreement, for an
aggregate purchase price of $22,542,578.11, the Company has agreed to issue and
sell, and the Buyer has agreed to purchase, Thirty Million United States Dollars
($30,000,000) principal amount of the Company’s 0% Convertible Senior Unsecured
Notes due 2026 (such 0% Convertible Senior Unsecured Notes, substantially in the
form attached as Exhibit A to the Indenture (as defined below), as such form of
Note may be amended, modified or supplemented from time to time in accordance
with the terms thereof, the “Notes”), which shall be convertible into shares of
the common stock, $0.001 par value per share (the “Common Stock”), of the
Company. The Notes will be issued pursuant to an Indenture, dated as of January
12, 2007 (the “Indenture”) by and between the Company and U.S. Bank National
Association, as trustee (the “Trustee”), substantially in the form attached
hereto as Exhibit A.

C. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit B (as the same may be
amended, modified or supplemented from time to time in accordance with the terms
thereof, the “Registration Rights Agreement”) pursuant to which the Company has
agreed to provide the Buyer with the benefit of certain registration rights
under the Securities Act and applicable state securities laws, on the terms and
subject to the conditions set forth therein, collectively with this Agreement,
the Indenture, the Notes and the Registration Rights Agreement and each of the
other agreements entered into in connection with the transactions contemplated
by this Agreement, the “Transaction Documents”).

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

SECTION 1. Purchase and Sale of Notes.

(a) Purchase of Notes. Subject to the satisfaction (or waiver, to the extent
permitted by applicable law) of the conditions set forth in Sections 5 and 6 of
this Agreement, the Company shall issue and sell to the Buyer, and the Buyer
agrees to purchase from the Company, the Notes (the “Closing”).



--------------------------------------------------------------------------------

(b) The Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., San Francisco time, on the date of this Agreement or at such other
time as the parties may agree, subject to the satisfaction (or waiver, to the
extent permitted by applicable law) of the conditions set forth in Sections 5
and 6 of this Agreement. The Closing shall occur on the Closing Date at the
offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022,
or at such other location as the parties may agree.

(c) Form of Payment. On the Closing Date, (i) the Buyer shall pay $22,500,000 to
the Company for the Notes by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions attached hereto on
Schedule A, or through book-entry settlement procedures, as applicable and
(ii) the Company shall issue to the Buyer properly authenticated Notes (in the
denominations of not less than One Thousand United States Dollars ($1,000) as
the Buyer shall reasonably request) representing the principal amount of Notes
which the Buyer is purchasing hereunder, duly executed on behalf of the Company
and registered in the name of the Buyer; provided, that Notes eligible for
services through The Depository Trust Company (“DTC”) shall be issued,
countersigned, registered and delivered in global certificate form through the
facilities at DTC in such names, denominations and account as the Buyer shall
specify.

SECTION 2. Buyer’s Representations and Warranties. The Buyer represents and
warrants to the Company that as of the date hereof, and as of the Closing Date:

(a) Investment Purpose. The Buyer is acquiring the Notes for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided, however, that by making the
representations herein, the Buyer does not agree to hold any of the Notes or the
shares of Common Stock issued upon conversion of the Notes, including any
Additional Shares (as defined in the Indenture) (collectively, the “Conversion
Shares” and, together with the Notes, the “Securities”) for any minimum or other
specific term and reserves the right to dispose of the Securities at any time;
provided, further, that Buyer agrees that such disposition shall be in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act. The Buyer is not a registered broker-dealer. The Buyer is
purchasing the Securities in the ordinary course of business, and has no
agreement or understanding, directly or indirectly, with any person to
distribute the Securities.

(b) Accredited Investor and Qualified Institutional Buyer Status. The Buyer is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act and a “qualified institutional buyer” as that term is
defined in Rule 144A(a) under the Securities Act as of the date of this
Agreement and was not organized for the specific purpose of acquiring the
Securities.

(c) Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer’s compliance
with, the representations, warranties, covenants, agreements, acknowledgments
and understandings of the Buyer set forth herein and in the applicable Note in
order to determine the availability of such exemptions and the eligibility of
the Buyer to acquire the Securities.



--------------------------------------------------------------------------------

(d) Information. The Buyer acknowledges that it (i) has been furnished with or
has had full access to all of the information that it considers necessary or
appropriate for deciding whether to purchase the Securities, (ii) has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the Offering, (iii) has had access to information about
the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment, (iv) can bear the economic risk of a total loss of its investment in
the Securities and (v) has such knowledge and experience in business and
financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its advisors, if any, or its representatives shall limit, modify, amend or
affect the Company’s representations and warranties contained in this Agreement
or any other Transaction Document and the Buyer’s right to rely thereon.

(e) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. The Buyer understands that the Notes and, upon issuance,
the Conversion Shares, shall constitute “restricted securities” under Rule 144
of the Securities Act. The Buyer also understands that, except as provided in
the Registration Rights Agreement, the Securities have not been and will not be
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred without registration under the
Securities Act or an exemption therefrom and that, in the absence of an
effective registration statement under the Securities Act, such Securities may
only be sold under certain circumstances as set forth in the Securities Act. In
that connection, the Buyer is aware of Rule 144 and Rule 144A under the
Securities Act and the restrictions imposed thereby.

(g) Authorization; Enforcement; Validity. The Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement,
the Registration Rights Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by the Buyer
of the transactions contemplated by this Agreement has been duly authorized by
all necessary corporate action on the part of the Buyer. This Agreement and the
Registration Rights Agreement have been duly executed by the Buyer, and when
delivered by the Buyer in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Buyer, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(h) Residency. The Buyer is a resident of Cayman Islands.



--------------------------------------------------------------------------------

(i) No Conflicts. The execution and performance of this Agreement and the
Registration Rights Agreement do not conflict with any agreement to which the
Buyer is a party or is bound thereby, any court order or judgment addressed to
the Buyer, or the constituent documents of the Buyer except for such conflicts
which would not, individually or in the aggregate, have a material adverse
effect on the Buyer’s authority or ability to perform its obligations under this
Agreement or the Registration Rights Agreement.

(j) Additional Acknowledgement. The Buyer acknowledges that it has independently
evaluated the merits of the transactions contemplated by the Transaction
Documents, that it has independently determined to enter into the transactions
contemplated hereby and thereby. The Buyer acknowledges and agrees that it is
acting solely in the capacity of arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby and
that it is not (i) an officer or director of the Company, (ii) to the knowledge
of the Buyer, an “affiliate” of the Company (as defined in Rule 144) or (iii) a
“beneficial owner” of more than 10% of the Common Stock (as defined for purposes
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)). The Buyer acknowledges and agrees that the Company makes no
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

(k) General Solicitation. The Buyer is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(l) Certain Trading Activities. The Buyer has not directly or indirectly, nor
has any person acting on behalf of or pursuant to any understanding with the
Buyer, engaged in any transactions in the securities of the Company (including,
without limitations, any Short Sales (as defined below) involving the Company’s
securities) since the time that the Buyer was first contacted by the Company or
Piper Jaffray (as defined below) regarding an investment in the Company. The
Buyer covenants that neither it nor any person acting on its behalf or pursuant
to any understanding with it will engage in any transactions in the securities
of the Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. As used herein, “Short
Sales” shall include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants to the Buyer that, except as set forth in the Disclosure Schedule
delivered concurrently to Buyer (the “Disclosure Schedule”), as of the date
hereof and as of the Closing Date:

(a) Organization and Qualification. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Delaware,
and has the requisite corporate power and authorization to own its properties
and to carry on its business as now being conducted except as would not,
individually or in the aggregate, have a Material



--------------------------------------------------------------------------------

Adverse Effect. Copies of the Company’s Certificate of Incorporation and Bylaws,
and all amendments thereto, have been filed as exhibits to the Company’s SEC
Documents (as defined in Section 3(f) of this Agreement), are in full effect and
have not been modified. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted and proposed to be
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, operations,
prospects, results of operations or condition (financial or otherwise) of the
Company, taken as a whole, (ii) the transactions contemplated hereby or by the
agreements and instruments to be entered into in connection herewith, or
(iii) the authority or ability of the Company to perform its obligations under
the Transaction Documents. The Company does not have any subsidiaries.

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
each of the Transaction Documents, and to issue and sell the Securities in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance and repayment of the Notes, the reservation for issuance and the
issuance of the Conversion Shares issuable upon conversion thereof and the
registration for resale of the Registrable Securities (as such term is defined
in the Registration Rights Agreement), have been duly authorized by the
Company’s Board of Directors and (other than the filing with the Commission of
one or more registration statements in accordance with the requirements of the
Registration Rights Agreement) no further filing, consent or authorization is
required of the Company, Company’s Board of Directors or shareholders. The
Transaction Documents have been duly executed and delivered by the Company. The
Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
(i) as rights to indemnification and contribution may be limited by federal or
state securities laws and policies underlying such laws and (ii) as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

(c) Capitalization. Except for any shares issuable upon exercise of options
issued pursuant to employee benefit or other plans disclosed in Section 3(c) of
the Disclosure Schedule, the capitalization of the Company is as described in
Section 3(c) of the Disclosure Schedule. All of the Company’s outstanding shares
have been validly issued and are fully paid and nonassessable and were issued in
accordance with applicable federal and state securities laws. The Company’s
Common Stock is registered pursuant to Section 12(b) of the Exchange Act and is
listed for trading on The NASDAQ Global Market (the “Principal Market”). Except
for rights created pursuant to the Transaction Documents or as set forth in
Section 3(c) of the Disclosure Schedule, (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances created by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company, or contracts, commitments, understandings or
arrangements by which the



--------------------------------------------------------------------------------

Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company (other than any
such options, warrants, scrip, rights, calls, commitments, securities,
understandings and arrangements outstanding under plans disclosed in
Section 3(c) of the Disclosure Schedule); (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing indebtedness of the Company or by which the
Company is or may become bound; (iv) there are no amounts outstanding under, and
there will be no amounts due upon termination of, any credit agreement or credit
facility; (v) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities
Act; (vi) there are no outstanding securities or instruments of the Company
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company; (vii) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement;
(viii) there are no financing statements securing obligations in any material
amounts, either singly or in the aggregate, filed in connection with the
Company; (ix) the Company does not have any stock appreciation rights or
“phantom” stock plans or agreements or any similar plan or agreement; (x) the
Company have no liabilities or obligations required to be disclosed in the SEC
Documents but not so disclosed in the SEC Documents, other than those incurred
in the ordinary course of the Company’s business and which, individually or in
the aggregate, do not or would not have a Material Adverse Effect on the Company
taken as a whole; and (xi) the Company does not have outstanding stockholder
purchase rights or “poison pill” or any similar arrangement in effect giving any
person or entity the right to purchase any equity interest in the Company upon
the occurrence of certain events.

(d) Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms of the applicable Transaction Documents,
shall be (i) validly issued, fully paid and non-assessable and (ii) free from
all taxes, liens and charges with respect to the issuance thereof, other than
any liens or encumbrances created by or imposed by the Buyer, and shall not be
subject to preemptive rights or other similar rights of shareholders of the
Company. As of the Closing, at least 13,251,762 shares of Common Stock (subject
to adjustment pursuant to the Company’s covenant set forth in Section 4(d) of
this Agreement) will have been duly authorized and reserved for issuance
(i) upon conversion of the Notes and (ii) upon issuance of Additional Shares
pursuant to the terms of the Indenture. Upon issuance of the Notes in accordance
with this Agreement and conversion or issuance in accordance with the terms of
the Notes and the Indenture, the Conversion Shares will be validly issued, fully
paid and non-assessable and free from all taxes, liens and charges with respect
to the issue thereof, other than any liens or encumbrances created by or imposed
by the Buyer, with the holders being entitled to all rights accorded to a holder
of Common Stock. Subject to the accuracy of the representations and warranties
of the Buyer in this Agreement, the issuance by the Company of the Securities is
exempt from registration under the Securities Act and applicable state
securities laws.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and



--------------------------------------------------------------------------------

the reservation for issuance and issuance of the Conversion Shares) will not
(i) result in a violation of the Company’s Certificate of Incorporation or
Bylaws; (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, except for
such conflicts, defaults, terminations, amendments, accelerations, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect or which have been waived in writing; or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market) applicable to the Company or by which any property or
asset of the Company is bound or affected except as would not, individually or
in the aggregate, result in a Material Adverse Effect. The Company is not in
violation of any material term of or in default under its Certificate of
Incorporation or Bylaws. The Company is not in violation of any term of or in
default under any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company, except where such violations and defaults would not
result, either individually or in the aggregate, in a Material Adverse Effect.
The business of the Company is not being conducted in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not result, either individually or in the aggregate, in a Material Adverse
Effect. Except as specifically contemplated by this Agreement, as required under
the Securities Act or as required by Blue Sky filings (but only to the extent
that such filings may be made after the Closing), the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency or other person or entity in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and
copies of such consents, authorizations, orders, filings and registrations have
been delivered to the Buyer. The Company is not in violation of the listing
requirements of the Principal Market, has no actual knowledge of any facts which
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future and since December 31, 2005, the
Common Stock has been designated for quotation on the Principal Market. The
Company is not in violation of any covenants or other terms of its outstanding
indebtedness for borrowed money, which could reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Company, there are no facts or
circumstances which are reasonably likely to give rise to any of the foregoing
events set forth in this paragraph.

(f) SEC Documents; Financial Statements. For the two (2) years preceding the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
or on the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Buyer or its representatives true, correct and complete copies of each of
the SEC Documents not available on the EDGAR system. As of the date of filing of
such SEC Documents, each such SEC Document, as it may have been subsequently
amended by filings made by the Company with the Commission prior to the date
hereof, complied in all material



--------------------------------------------------------------------------------

respects with the requirements of the Exchange Act applicable to such SEC
Document and did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they are or were made, not misleading. As
of their respective dates, as amended, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and published rules and regulations of the
Commission with respect thereto. Such financial statements, as amended, have
been prepared in accordance with generally accepted accounting principles,
consistently applied in the United States (“GAAP”), during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements),
correspond to the books and records of the Company and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of operations and cash flows for the periods then ended.
PriceWaterhouseCoopers LLP are independent public accountants as required by the
Exchange Act. The Company is not aware of any issues raised by the Commission
with respect to any of the SEC Documents. No other written information provided
by or on behalf of the Company to the Buyer which is not included in the SEC
Documents, including, without limitation, information referred to in
Section 2(d) of this Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are or were made,
not misleading. The Company is not required to file and will not be required to
file, any agreement, note, lease, mortgage, deed or other instrument entered
into prior to the date hereof and to which the Company is a party or by which
the Company is bound which has not been previously filed as an exhibit to its
reports filed with the Commission under the Exchange Act or described in a
Current Report on Form 8-K filed by the Company. Except for the issuance of the
Notes contemplated by this Agreement, no event, liability, development or
circumstance has occurred or exists with respect to the Company or its business,
properties, operations or financial condition, that is required to be disclosed
by the Company under applicable securities laws and which has not been publicly
disclosed. The Company has no reason to believe that its independent auditors
will withhold their consent to the inclusion of their audit opinion concerning
the Company’s financial statements which shall be included in the Registration
Statement (as such term is defined in the Registration Rights Agreement).

(g) Absence of Litigation. Except as disclosed in Section 3(g) of the Disclosure
Schedule, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened in writing
against the Company or any of the Company’s officers or directors in their
capacities as such that would have a Material Adverse Effect.

(h) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, nor will the Company take



--------------------------------------------------------------------------------

any action or steps that would cause the offering of the Securities to be
integrated with other offerings.

(i) Intellectual Property Rights. The Company possesses, licenses or can acquire
or make use of on reasonable terms, adequate rights or licenses to use all
trademarks, trade names, trade dress, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, technology
licenses, approvals, governmental authorizations, trade secrets, and other
intellectual property rights (collectively, “Intellectual Property”) necessary
to conduct its businesses as now conducted and as currently contemplated to be
conducted by them as described in the SEC Documents, except where the failure to
currently own or possess Intellectual Property would not have a Material Adverse
Effect. The Company does not have any knowledge of any infringement by the
Company of Intellectual Property rights of others, or of any development of
similar or identical trade secrets or technical information by others, except
where such infringement would not have a Material Adverse Effect. There is no
claim, action or proceeding being made by the Company regarding the Intellectual
Property rights of the Company or to the Company’s knowledge, brought or
currently threatened against the Company regarding the Intellectual Property
rights of or the use of any Intellectual Property by the Company of any third
party that, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.

(j) Brokers and Finders. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by the Buyer) relating to or arising out of the
transactions contemplated hereby. Except for fees payable to Piper Jaffray &
Co., the exclusive placement agent engaged by the Company with respect to the
offer and sale of the Notes (“Piper Jaffray”) as placement agent, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
with respect to the transactions contemplated by this Agreement.

(k) Absence of Certain Changes. Except as disclosed in the SEC Documents
available on the EDGAR system, since December 31, 2005, there has been no change
or development that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Since December 31,
2005, the Company has not (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, in excess of $1,000,000 outside of the
ordinary course of business or (iii) had capital expenditures, individually or
in the aggregate, in excess of $1,000,000. The Company has not taken any steps
to seek protection pursuant to any bankruptcy law and the Company does not have
any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact which
would reasonably lead a creditor to do so. The Company is not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3(k), “Insolvent” means, with respect to any Person (i) the present fair
saleable value of the such Person’s assets is less than the amount required to
pay such Person’s total Indebtedness (as defined in Section 3(w)), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital



--------------------------------------------------------------------------------

with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted.

(l) No Material Non-Public Information. Except for the issuance of the
Securities and the transactions contemplated by this Agreement and the Company’s
intended use of the net proceeds from the sale of the Notes (which such
information shall be fully disclosed in the Current Report on Form 8-K filed
pursuant to Section 4(f)hereof), the Company has not provided the Buyer with
information that constitutes or could reasonably be expected to constitute
material non-public information. The Company understands and confirms that the
Buyer will rely on the representations set forth in Section 3 in effecting
transactions in securities of the Company. All disclosure provided to the Buyer
regarding the Company, its business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company during the twelve
(12) months preceding the date of this Agreement did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or its businesses, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

(m) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby and that the Buyer is not (i) an officer or
director of the Company, (ii) an “affiliate” of the Company (as defined in Rule
144) or (iii) to the knowledge of the Company, a “beneficial owner” of more than
10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act). The Company acknowledges and agrees that the Buyer is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that the Buyer is not acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by the Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Buyer’s purchase of the
Securities. The Company acknowledges and agrees that the Buyer has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.

(n) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Notes in accordance with this
Agreement, the Indenture and the



--------------------------------------------------------------------------------

Notes is, in each case, absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interests of other
shareholders of the Company.

(o) Internal Accounting Controls and Disclosure Controls. Except as disclosed in
Section 3(o) of the Disclosure Schedule, the Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference. The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-14 under the Exchange Act) that are effective in ensuring that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the rules and forms of the
Commission, including, without limitation, controls and procedures designed in
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. During the
twelve months prior to the date hereof the Company has not received any notice
or correspondence from any accountant relating to any potential material
weakness in any part of the system of internal accounting controls of the
Company.

(p) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the
Commission thereunder that are effective as of the date hereof.

(q) Rule 144A. The Notes satisfy the requirements set forth in Rule l44A(d)(3)
under the Securities Act.

(r) Trust Indenture Act. Assuming the accuracy of the representations of the
Buyer contained in Section 2 hereof and its compliance with the agreements set
forth therein, it is not necessary in connection with the offer, sale and
delivery of the Securities in the manner contemplated by this Agreement to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

(s) Foreign Corrupt Practices. Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence



--------------------------------------------------------------------------------

payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

(t) Money Laundering. The operations of the Company are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any or its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(u) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not,
directly or indirectly, use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(v) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten (10) days prior to the date hereof and other than the grant of
stock options disclosed on Schedule 3(v), none of the officers, directors or
employees of the Company is presently a party to any transaction with the
Company (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

(w) Indebtedness and Other Contracts. Except as disclosed in Disclosure Schedule
Section 3(w), the Company (i) does not have any outstanding Indebtedness (as
defined below), (ii) is not a party to any contract, agreement or instrument,
the violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument would result in a Material Adverse Effect,
(iii) is not in violation of any term of or in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (iv) is not a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Disclosure Schedule Section 3(w) provides a detailed description
of the material terms of any such outstanding Indebtedness. For purposes of this
Agreement: (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety



--------------------------------------------------------------------------------

bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(G) above; and (y) “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(x) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not been refused any insurance coverage
sought or applied for and the Company has no reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

(y) Employee Relations. (i) The Company is not a party to any collective
bargaining agreement or employs any member of a union. The Company believes that
its relations with its employees are good. No executive officer of the Company
(as defined in Rule 501(f) of the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.

(ii) The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------

(z) Title. The Company has good and marketable title in fee simple to all real
property owned by it and good and marketable title to all personal property
owned by it which is material to the business of the Company, in each case free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company are held by them under valid and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company.

(aa) Environmental Laws. The Company (i) is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and (iii) is in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

(bb) Tax Status. The Company (i) has made or filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

(cc) Ranking of Notes. Except for the Senior Debt (as such term is defined in
the Indenture) and except as set forth on Schedule (cc), no Indebtedness of the
Company is senior to or ranks pari passu with the Notes in right of payment,
whether with respect of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.

(dd) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
filings under the Exchange Act, and is not so disclosed, and that otherwise
would be reasonably likely to have a Material Adverse Effect.



--------------------------------------------------------------------------------

(ee) U.S. Real Property Holding Corporation. The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.

(ff) Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof,
will not become an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for an investment company, within the
meaning of the Investment Company Act of 1940, as amended.

(gg) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than payments due to Piper Jaffray upon the Closing,
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities, or (iii) other than payments due to Piper Jaffray upon
the Closing, paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Company.

(hh) Acknowledgement Regarding Buyer’s Trading Activity. Except as set forth in
Section 2(f) and Section 2(l), it is understood and acknowledged by the Company
(i) that the Buyer has not been asked to agree, and the Buyer has not agreed, to
desist from purchasing or selling, long and/or short, securities of the Company,
or “derivative” securities based on securities issued by the Company or to hold
the Securities for any specified term; (ii) that the Buyer, and counter parties
in “derivative” transactions to which the Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iii) that the Buyer shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. Except as
set forth in Section 2(l), the Company further understands and acknowledges that
(a) the Buyer may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Conversion Shares
deliverable with respect to Securities are being determined and (b) such hedging
and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the Indenture or any of the documents executed in
connection herewith.

SECTION 4. Covenants.

(a) Obligations. Each party shall use commercially reasonable efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file timely a Form D with the
Commission with respect to the Securities as required under Regulation D and to
promptly provide a copy thereof to the Buyer. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an



--------------------------------------------------------------------------------

exemption for, or to qualify the Securities for, sale to the Buyer at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyer on or prior to the Closing Date. The Company shall make all timely filings
and reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(b).

(c) Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Notes to fund working capital requirements and for general corporate
purposes. The Company may also use a portion of the net proceeds to in-license
product candidates or to invest in or acquire businesses or technologies that it
believes are complementary to is own.

(d) Reservation of Shares. The Company shall take all actions necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred percent (100%) of the sum of (i) the number of shares of Common
Stock (the “Reservation Amount”) needed to provide for the issuance of the
Conversion Shares upon conversion of all of the Notes and (ii) the maximum
number of shares of Common Stock issuable as Additional Shares (as defined in
the Indenture) pursuant to the terms of the Indenture without regard to any
limitations on conversions.

(e) Listing. The Company shall promptly use its reasonable best efforts to
promptly secure the listing of all of the Conversion Shares upon the Principal
Market or such other national securities exchange or automated quotation system,
if any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and, shall maintain, so long as any other shares of Common
Stock shall be so listed, such listing of all Conversion Shares from time to
time issuable under the terms of the Transaction Documents. So long as any
Securities are outstanding, the Company shall use reasonable commercial efforts
to maintain the Common Stock’s authorization for quotation or listing on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(e).

(f) Filing of Form 8-K. By 8:30 a.m. (New York time) on the first Business Day
following the execution of this Agreement, the Company shall (i) issue press
releases disclosing the transactions contemplated hereby, and, (ii) file with
the Commission a Current Report on Form 8-K disclosing the material terms of
this Agreement and the transactions contemplated hereby (and attach as exhibits
thereto this Agreement, the Registration Rights Agreement, the form of Note, the
form of Indenture and the Subordination Agreement dated as of January 12, 2007,
by and among the Trustee, the Company and Pfizer Inc.). In addition, the Company
will make such other filings and notices in the manner and time required by the
Commission and the Principal Market. Notwithstanding the foregoing, the Company
shall not publicly disclose the name of the Buyer (other than in the
Registration Statement and any filings with the Commission made in respect of
this transaction in accordance with the Exchange Act) or any regulatory agency
or trading market, without the prior written consent of Buyer, except to the
extent such disclosure is required by law or trading market regulations.
“Business Day”



--------------------------------------------------------------------------------

means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are required by law to remain closed.

(g) Stockholder Approval. In the event that Stockholder Approval is required
pursuant to the rules of the Principal Market because the number of Conversion
Shares and the maximum number of Additional Shares is greater in the aggregate
than 19.99% of the number of shares of Common Stock outstanding immediately
prior to the Closing Date (the “19.99% Rule”), the Company shall provide each
stockholder entitled to vote at the next meeting of stockholders of the Company
(the “Stockholders Meeting”), which meeting shall occur on or before ninety
(90) days from the date of such determination (the “Stockholders Meeting
Deadline”), a proxy statement, which has been previously reviewed by the Buyer
and its counsel, soliciting each such stockholder’s affirmative vote at such
stockholder meeting for approval of the Company’s issuance of all of the
Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the “Stockholder Approval”),
and the Company shall solicit its stockholders’ approval of such issuance of the
Securities. If, despite the Company’s reasonable best efforts the Stockholder
Approval is not obtained on or prior to the Stockholder Meeting Deadline, the
Company shall cause an additional Stockholder Meeting to be held each six month
period thereafter until such Stockholder Approval is obtained, provided that if
the Company’s Board of Directors does not recommend to the stockholders that
they approve the Resolutions at any such Stockholder Meeting and the Stockholder
Approval is not obtained the Company shall cause an additional Stockholder
Meeting to be held each calendar quarter thereafter until such Stockholder
Approval is obtained.

(h) Expenses. (i) The Company shall be responsible for the payment of any
placement agent’s fees or commissions, financial advisory fees, or broker’s
commissions (other than for Persons engaged by the Buyer) relating to or arising
out of the transactions contemplated hereby, including, without limitation, any
fees or commissions payable to Piper Jaffray. The Company shall pay, and hold
the Buyer harmless against, any liability, loss or expense (including, without
limitation, reasonable attorney’s fees and out-of-pocket expenses) arising in
connection with any claim relating to any such payment.

(ii) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company shall pay or cause to
be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, all fees, costs and expenses
(A) incident to the preparation, issuance, execution, authentication and
delivery of the Securities, including any expenses of the Trustee, (ii) incurred
in connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Buyer may reasonably designate, (iii) in connection with
the admission for trading of the Notes on any securities exchange or
inter-dealer quotation system (as well as in connection with the admission of
the Notes for trading in the PORTAL Market or any appropriate market system),
(iv) related to any filing with the National Association of Securities Dealers,
Inc. and (v) in connection with satisfying its obligations under Section 4(r).



--------------------------------------------------------------------------------

(i) Additional Securities; Variable Securities. For so long as the Buyer
beneficially owns any Securities, the Company will not issue any Notes other
than to the Buyer as contemplated hereby and the Company shall not issue any
other securities that would cause a breach or default under the Notes. The
Company shall not issue, sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any other securities in such a manner as would
require the registration of the issuance of the Securities by the Company under
purposes of any federal or state securities law or require stockholder approval
under the rules and regulations of the Principal Market. For so long as any
Notes remain outstanding, the Company shall not, in any manner, issue or sell
any rights, warrants or options to subscribe for or purchase Common Stock or
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock, having a conversion, exchange or exercise price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price, unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Conversion
Price (as defined in the Notes).

(j) Tax Matters. For United States Federal income tax purposes, the Company and
the Buyer agree (i) to treat the Notes as indebtedness and (ii) to treat the
Notes as having been issued for an aggregate purchase price of $22,500,000 and
with an original issue discount which shall be amortized pursuant to the terms
of the Indenture. If the Company shall be required to withhold or deduct any tax
or other governmental charge from any payment made hereunder or under any Note
to the Buyer, then, subject to the last sentence of this Section 4(k), the
Company shall pay to the Buyer such additional amounts as are necessary such
that the Buyer actually receives the amount the Buyer would have received if no
such withholding or deduction had been required. If the Buyer is organized under
the laws of a jurisdiction other than the United States, any State thereof or
the District of Columbia (a “Non-United States Buyer”), the Buyer shall deliver
to the Company either (a) two (2) copies of either United States Internal
Revenue Service Form W-8BEN or Form W-8ECI, or (b) if the Buyer claims exemption
from United States Federal withholding tax under Section 871(h) or 881(c) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the “Code”) with respect to payments of “portfolio
interest”, a certificate in form and substance reasonably acceptable to the
Company representing that such Non-United States Buyer is not a bank for
purposes of Section 881(c) of the Code, is not a ten percent (10%) shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Company and is
not a controlled foreign corporation related to the Company (within the meaning
of Section 864(d)(4) of the Code), together with Internal Revenue Service Form
W-8, in all cases, such forms and other documents being properly completed and
duly executed by the Buyer. If the Buyer is not otherwise exempt from “back-up
withholding” it shall deliver to the Company properly completed and duly
executed Internal Revenue Service Form W-8 or W-9 indicating that the Buyer is
subject to “back-up withholding” for United States Federal income tax purposes.
The forms and other documents required to be delivered pursuant to the two
preceding sentences shall be delivered within ten (10) days after the Closing
Date. The Company shall not be required to pay any additional amounts (x) to the
Buyer, in respect of United States Federal withholding tax or (y) to the Buyer,
if a United States entity, in respect of United States Federal “back-up
withholding” tax.

(k) Violation of Laws. The business of the Company and its subsidiaries, if any,
shall not be conducted in violation of any law, ordinance or regulation of any
governmental



--------------------------------------------------------------------------------

entity, except where such violations would not result, either individually or in
the aggregate, in a Material Adverse Effect.

(l) CUSIP Numbers. The Company in issuing the Securities shall use “CUSIP”
numbers (if then generally in use), and shall use such “CUSIP” numbers in
notices to holders as a convenience to holders thereof; provided that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Securities or as contained in any notice to
such holders and that reliance may be placed only on other identification
numbers printed on such Securities, and any such Company action referenced in
such notice (including, without limitation, redemption or automatic conversion
of Notes) shall not be affected by any defect in or omission of such numbers.

(m) Nonpublic Information. The Company shall not, and shall cause its officers,
directors, employees and agents, not to, provide the Buyer with any material,
nonpublic information regarding the Company from and after the filing of the
Current Report on Form 8-K with the Commission pursuant to Section 4(f) hereof
without the express written consent of the Buyer; provided, however that the
foregoing shall not restrict in any way the distribution of any information to
the Buyer by the Company and its officers, directors, employees and agents
(i) as reasonably required by the terms of the Transaction Documents or (ii) in
connection with any request by or on behalf of the Company to waive, amend or
modify any provision of the Transaction Documents. In the event of a breach of
the foregoing covenant by the Company, or any of its officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, the Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, or any of its officers, directors, employees or agents. The Buyer shall
have no liability to the Company, or any of its officers, directors, employees,
stockholders or agents for any such disclosure. In addition, the Company will
make such other filings and notices in the manner and time required by the
Commission and the Principal Market.

(n) [INTENTIONALLY OMITTED]

(o) Outstanding Common Stock. The Company shall, within two Business Days of
receipt of a written request from the Buyer, inform the Buyer of the number of
shares of Common Stock outstanding as of the most recent practicable date.

(p) Qualification Under Trust Indenture Act. Prior to any registration of the
Notes or the Conversion Shares pursuant to the Registration Rights Agreement, or
at such earlier time as may be so required, the Company shall qualify the
Indenture under Trust Indenture Act and to enter into any necessary supplemental
indentures in connection therewith.

(q) Transfer Agent Instructions. The Company shall issue instructions to its
transfer agent, and any subsequent transfer agent, to issue certificates or
credit shares to the applicable balance accounts at DTC, registered in the name
of the Buyer or its nominee(s), for the Conversion Shares and the Additional
Shares in such amounts as specified from time to time by the Buyer to the
Company upon conversion of the Notes and prior to issuance of the Additional
Shares and in accordance with their respective terms (the “Transfer Agent



--------------------------------------------------------------------------------

Instructions”), substantially in the form attached hereto as Exhibit C. Prior to
transfer or sale pursuant to a registration statement or Rule 144 under the
Securities Act of the Conversion Shares, all such certificates shall bear the
restrictive legend specified in Section 2.5(h)(ii) of the Indenture. The Company
represents and warrants that no instruction inconsistent with the Transfer Agent
Instructions referred to in this Section 4(q) will be given by the Company to
its transfer agent and that the Securities shall be freely transferable on the
books and records of the Company as and to the extent provided in this
Agreement, the Notes, the Indenture and the Registration Rights Agreement, and
subject to the Securities Act. Subject to the Indenture, if the Buyer provides
the Company with an opinion of counsel, in form and from counsel reasonably
acceptable to the Company, to the effect that a sale, assignment or transfer of
the Securities can be made without registration under the Securities Act or that
the Securities can be sold pursuant to Rule 144(k) without any restriction as to
the number of securities acquired as of a particular date that can then be
immediately sold, and provides such representations that the Company shall
reasonably request confirming compliance with the requirements of Rule 144, the
Company shall permit the transfer, and, in the case of the Conversion Shares,
promptly instruct its transfer agent to issue one or more certificates, or
credit shares to one or more balance accounts at DTC, in such name and in such
denominations as specified by the Buyer and without any restrictive legend. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 4(q) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 4(q), that the Buyer shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required. As soon as practicable, but in no event later than five
(5) Business Days after the Closing Date, the Company shall deliver the Transfer
Agent Instructions, in the form of Exhibit C attached hereto, to the Company’s
transfer agent.

(r) Financial Information. For so long as any Securities remain outstanding and
are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which it is not subject
to Section 13 or 15(d) under the Exchange Act, make available to the Buyer and
any holder of Securities in connection with any sale thereof and any prospective
purchaser of Securities and securities analysts, in each case upon request, the
information specified in, and meeting the requirements of, Rule 144A(d)(4) under
the Securities Act (or any successor thereto).

(s) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any holder of the Securities in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities. The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no holder
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request, at the Buyer’s expense, in connection with a pledge of the
Securities to such pledgee by such holder.



--------------------------------------------------------------------------------

(t) Prohibition on Certain Additional Issuances of Securities.

(i) For purposes of this Section 4(t), the following definitions shall apply.

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(3) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(ii) From the date hereof until the ninetieth (90th) day after the Closing Date
(the “Trigger Date”), the Company hereby agrees that, it will not, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any Common Stock Equivalents, (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock (any actions set forth in
clause (i) or (ii) hereof, being referred to as a “Subsequent Placement”), and
(iii) file with the Commission a registration statement under the Securities Act
relating to any additional shares of its Common Stock or Common Stock
Equivalents, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or such other securities, in cash
or otherwise.

(iii) The restrictions contained in clause (ii) above shall not apply in
connection with the issuance or registration of any shares of Common Stock
issued or issuable pursuant to employee benefit plans, qualified stock option
plans or other employee compensation or incentive plans or pursuant to options,
warrants or rights outstanding on the date hereof (provided that the terms of
such options or warrants are not amended or modified in any manner after the
date hereof and prior to the Trigger Date).

(u) Blue Sky. The Company shall endeavor to qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the Buyer
shall reasonably request and to continue such qualification in effect so long as
reasonably required for re-sale of the Securities and to pay all related fees
and expenses reasonably incurred in connection with such qualification and in
connection with the determination of the eligibility of the Securities for
investment under the laws of such jurisdictions as the Buyer may designate;
provided that the Company shall not be required to file a general consent to
service of process in any jurisdiction or to qualify as a foreign corporation in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in any such jurisdiction if it is not otherwise so subject.



--------------------------------------------------------------------------------

(v) Regulation M. The Company will not take any action prohibited by Regulation
M under the Exchange Act, in connection with the offer, sale and delivery of the
Securities contemplated hereby.

(w) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the Securities Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

SECTION 5. Conditions to the Company’s Obligation to Close. The obligation of
the Company to issue and sell the Notes to the Buyer at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Buyer with prior written notice thereof:

(a) Transaction Documents. The Buyer shall have executed each of the Transaction
Documents to which it is a party and delivered the same to the Company. The
Trustee shall have executed and delivered the Indenture to the Company.

(b) Payment of Purchase Price. The Buyer shall have delivered to the Company the
purchase price for the Notes by wire transfer of immediately available funds
pursuant to the wire instructions attached hereto as Schedule A.

(c) Representations and Warranties; Covenants. The representations and
warranties of the Buyer shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 2 above, in which case such
representations and warranties shall be true, correct and complete without
further qualification) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date (which shall be true, correct and complete as of such
date)), and the Buyer shall have performed, satisfied and complied with in all
material respects the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Buyer
at or prior to the Closing Date.

(d) Nasdaq Listing. The Conversion Shares shall be listed on the Principal
Market, subject to notice of issuance of the Conversion Shares.



--------------------------------------------------------------------------------

SECTION 6. Conditions to The Buyer’s Obligation to Purchase. The obligations of
the Buyer hereunder to purchase Notes from the Company at the Closing is subject
to the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

(a) Transaction Documents. The Company shall have executed each of the
Transaction Documents and delivered the same to the Buyer. The Trustee shall
have executed and delivered the Indenture to the Company.

(b) No Delisting of Common Stock. The Common Stock (i) shall be designated for
quotation or listed on the Principal Market and (ii) shall not have been
suspended by the Commission or the Principal Market from trading on the
Principal Market nor shall suspension by the Commission or the Principal Market
have been threatened either (A) in writing by the Commission or the Principal
Market or (B) by falling below the minimum listing maintenance requirements of
the Principal Market.

(c) Representations and Warranties; Covenants. The representations and
warranties of the Company shall be true, correct and complete in all material
respects (except to the extent that any of such representations and warranties
is already qualified as to materiality in Section 3 of this Agreement, in which
case such representations and warranties shall be true, correct and complete
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date (which shall be true, correct and complete as of
such date)) and the Company shall have performed, satisfied and complied with in
all material respects the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. The Buyer shall have received a certificate,
executed by the Chief Executive Officer, Chief Financial Officer or President of
the Company, dated as of the Closing Date, to the foregoing effect.

(d) Opinion of Counsel. The Company shall have delivered to the Buyer the
opinion of Cooley Godward Kronish LLP, dated as of the Closing Date in the form
of Exhibit D attached hereto.

(e) Delivery of Notes. The Company shall have executed and delivered to the
Buyer the Notes (in such denominations of not less than One Thousand United
States Dollars ($1,000) as the Buyer shall reasonably request) for the Notes;
provided, that Notes eligible for services through DTC shall be issued,
countersigned, registered and delivered in global certificate form through the
facilities at DTC in such names, denominations and account as the Buyer shall
specify.

(f) Reservation of Common Stock. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Notes, the number of shares of Common Stock
equal to the Reservation Amount.



--------------------------------------------------------------------------------

(g) Good Standing Certificates. The Company shall have delivered to the Buyer
(i) a certificate evidencing the incorporation and good standing of the Company
in Delaware issued by the Secretary of State of the State of Delaware and (ii) a
certificate evidencing the Company’s qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company conducts business and is required to so
qualify, each of (i) and (ii) as of a date that is within ten (10) days of the
Closing Date.

(h) Secretary’s Certificate. The Company shall have delivered to the Buyer a
secretary’s certificate, dated as of the Closing Date, certifying as to
(i) adoption of the form of resolutions of the Board of Directors of the Company
consistent with Section 3(b) of this Agreement and in a form reasonably
acceptable to the Buyer, (ii) the Certificate of Incorporation and (iii) the
Bylaws, each as in effect at the Closing.

(i) Filings; Authorizations. The Company shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement in compliance with such
laws, and shall have obtained all authorizations, approvals and permits
necessary to consummate the transactions contemplated by the Transaction
Documents and such authorizations, approvals and permits shall be effective as
of the Closing Date.

(j) No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents or arguably prevents the consummation of the
transactions contemplated by the Transaction Documents, nor shall any proceeding
have been commenced or threatened with respect to the foregoing.

(k) No Material Adverse Effect. Between the time of execution of this Agreement
and the Closing Date, no Material Adverse Effect shall occur or become known
(whether or not arising in the ordinary course of business).

(l) No Stop Orders. No stop order or suspension of trading shall have been
imposed by the Principal Market, the Commission or any other governmental or
regulatory body with respect to public trading in the Common Stock.

(m) Transfer Agent. The Company shall have delivered to such Buyer a letter from
the Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five days of the Closing Date.

(n) PORTAL. The Notes shall have been (i) approved for trading on the PORTAL
Market, subject only to notice of issuance at or prior to the time of purchase,
and (ii) eligible for clearance and settlement on DTC.

SECTION 7. Termination.

In the event that the Closing shall not have occurred with respect to the Buyer
on or before five (5) Business Days from the date hereof due to the Company’s or
the Buyer’s failure to satisfy the conditions set forth in Sections 5 and 6
above (and the nonbreaching party’s failure



--------------------------------------------------------------------------------

to waive such unsatisfied condition(s)), the nonbreaching party shall have the
option to terminate this Agreement with respect to such breaching party at the
close of business on such date without liability of any party to any other
party; provided, however, this if this Agreement is terminated pursuant to this
Section 7, the Company shall remain obligated to reimburse the Buyer for the
expenses described in Section 4(h) above.

SECTION 8. Indemnification.

(a) Indemnification of the Buyer. In consideration of the Buyer’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and Piper Jaffray’s agreement to act as exclusive placement agent and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless Piper
Jaffray and the Buyer and their respective directors, officers, shareholders,
members, affiliates, partners, employees and agents (each, an “Indemnitee”) from
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation (collectively,
“Claims”) that any such Indemnitee may suffer or incur as a result of or
relating to (i) any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by the Company in this
Agreement or (ii) any cause of action, suit or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action) brought on behalf of the Company and arising out of or resulting from
(1) the Company’s execution, delivery or performance of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (2) any transaction financed or to be financed by the Company in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities or (3) any disclosure made by the Buyer pursuant to Section 4(f).
In addition to the indemnity contained herein, the Company will reimburse each
Indemnitee for its reasonable legal and other expenses (including the cost of
any investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Claims which is permissible under applicable law.

(b) Procedures for Indemnification. Promptly after an Indemnitee has knowledge
of any Claim as to which such Indemnitee reasonably believes indemnity may be
sought or promptly after such Indemnitee receives notice of the commencement of
any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnitee shall, if a Claim in respect thereof is to be
made against the Company under this Section 8, deliver to the Company a written
notice of such Claim, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel if, in the reasonable opinion of counsel retained by the Company, the
representation by such counsel of the Indemnitee and the Company would be
inappropriate due to actual or potential differing interests between such
Indemnitee and the Company; provided, further, that the Company shall not be
responsible for the reasonable fees and expense of more than one (1) separate
legal counsel for such Indemnitee. The Indemnitee shall cooperate fully with the
Company in connection with any negotiation or defense of any such action or
Claim by the Company and



--------------------------------------------------------------------------------

shall furnish to the Company all information reasonably available to the
Indemnitee which relates to such action or Claim. The Company shall keep the
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any Claim effected without its prior written consent;
provided, however, that the Company shall not unreasonably withhold, delay or
condition its consent. The Company shall not, without the prior written consent
of the Indemnitee, consent to entry of any judgment or enter into any settlement
or other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a full release from
all liability in respect to such Claim, action and proceeding. The failure to
deliver written notice to the Company as provided in this Agreement shall not
relieve the Company of any liability to the Indemnitee under this Section 8,
except to the extent that the Company is materially prejudiced in its ability to
defend such action.

(c) The indemnification required by this Section 8 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Claims are incurred.

(d) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (ii) any liabilities the indemnifying party may be subject
to pursuant to the law.

SECTION 9. Miscellaneous.

(a) Governing Law; Jurisdiction; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other parties hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

(c) Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(d) Entire Agreement. This Agreement, the Registration Rights Agreement, the
Indenture and the Notes and the documents referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the Registration Rights Agreement, the Indenture and
the Notes supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

(e) Amendment and Waivers. No provision of this Agreement may be amended or
waived other than by an instrument in writing signed by the Company and Buyer.

(f) Survival. The representations, warranties, covenants and agreements of the
Buyer and the Company set forth herein shall survive the Closing.

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile before 5:00 p.m. (San
Francisco time); (iii) one (1) Business Day after, when sent by facsimile after
5:00 p.m. (San Francisco time), or (iv) one (1) Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

Monogram Biosciences Inc.

345 Oyster Point Boulevard

South San Francisco, California 94080

Attention: Chief Executive Officer

Telephone: (650) 635-1100

Facsimile: (650) 635-1111

with a copy to:

Attention: General Counsel

Telephone: (650) 635-1100

Facsimile: (650) 635-1111

with a further copy (for informational purposes only) to:



--------------------------------------------------------------------------------

Cooley Godward Kronish LLP

4401 Eastgate Mall

San Diego, California 92121

Telephone: (858) 550-6070

Facsimile: (858) 550-6420

Attention: Steven M. Przesmicki, Esq.

If to Piper Jaffray:

Piper Jaffray & Co.

345 California Street, Suite 2100

San Francisco, California 94104

Telephone: (415) 277-1500

Facsimile: (415) 984-5121

Attention: Mr. Brendan Dyson

with a copy to:

Gibson, Dunn & Crutcher LLP

1050 Connecticut Avenue NW

Washington, DC 20036

Telephone: (202) 955-8500

Facsimile: (202) 467-0539

Attention: Brian Lane, Esq.

If to the Buyer:

c/o Highbridge Capital Management, LLC

9 West 57th Street, 27th Floor

New York, New York 10019

Telephone: (212) 287-4720

Facsimile: (212) 751-0755

Attention: Ari J. Storch

Adam J. Chill

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party. Written



--------------------------------------------------------------------------------

confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns, and, to the
limited extent provided in Sections 9(l) and (n), Piper Jaffray, and is not for
the benefit of, nor may any provision hereof be enforced by, any other person.

(j) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(k) Successors and Assigns. This Agreement shall be binding upon the parties and
their respective successors and permitted assigns, including any permitted
subsequent holders of the Securities and shall inure to the benefit of those
persons and, to the extent provided in Section 9(i), Piper Jaffray. The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Buyer, including by merger or consolidation,
except pursuant to a merger or consolidation permitted under Article XII of the
Indenture or pursuant to a Change of Control (as defined in the Indenture) with
respect to which the Company is in compliance with the terms of the Indenture
and the Notes. Other than in connection with a sale pursuant to the Registration
Rights Agreement, the Buyer may assign some or all of its rights and obligations
hereunder without the consent of the Company; provided, however, that the
transferee has agreed in writing to be bound by the applicable provisions of
this Agreement and provided, further, that such assignment shall be in
connection with a transfer of all or a portion of the Notes held by the Buyer
and subject to the terms and conditions of the Notes. If any such assignments
and transfers are made by the Buyer in accordance with the provisions of this
Section 9(k), all consents of the Buyer contemplated by this Agreement, to be
effective, must be made by the holders of at least 66 2/3% of the Conversion
Shares, determined as if all of the Notes then outstanding have been converted
into Conversion Shares without regard to any limitations on conversion of the
Notes; provided that for these purposes any Securities owned directly or
indirectly by the Company shall be deemed not to be outstanding.

(l) Publicity. The Company and Piper Jaffray shall have the right to approve
before issuance any press releases or any other public statements by Buyer with
respect to the



--------------------------------------------------------------------------------

transactions contemplated by the Transaction Documents; provided, however, that
neither the Company nor Piper Jaffray shall have the right to issue a press
release referring to the Buyer or its affiliates without the Buyer’s prior
written consent. Piper Jaffray has the right to describe its services to the
Company in connection with the Offering and to reproduce the Company’s name and
logo in its advertisements, marketing materials and equity research reports, if
any, in the form previously approved by the Company and subject to the prior
approval of the Company, which shall not be unreasonably withheld, such
additional uses as Piper Jaffray may from time to time request.

(m) Termination. In the event that the Closing shall not have occurred on or
before five (5) Business Days from the date hereof due to the Company’s or the
Buyer’s failure to satisfy the conditions set forth in Sections 5 and 6 of this
Agreement (and the nonbreaching party’s failure to waive such unsatisfied
conditions), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party, and any and all funds
paid hereunder by the Buyer shall be returned to the Buyer no later than the
close of business on the Business Day following such termination; provided,
however, that if this Agreement is terminated pursuant to this Section 9(l) by
the Buyer, the Company shall remain obligated to reimburse the Buyer for the
expenses described in Section 4(i) of this Agreement.

(n) Placement Agent. The Company acknowledges that it has engaged Piper Jaffray
as placement agent in connection with the sale of the Notes. The Company shall
be responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by the Buyer)
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold the Buyer harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any such claim.

(o) Remedies. The Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights to recover damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law.

(p) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents, or the Buyer enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

 

“COMPANY”

MONOGRAM BIOSCIENCES, INC.

By:

 

/s/ William D. Young

Name:   William D. Young

Title:

    Chief Executive Officer

“BUYER”

HIGHBRIDGE INTERNATIONAL LLC

 

By:

  HIGHBRIDGE CAPITAL MANAGEMENT, LLC   By:   /s/ Adam J. Chill     Adam J.
Chill, Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INDENTURE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TRANSFER AGENT INSTRUCTIONS

[            ], 2007

VIA FEDERAL EXPRESS

[Address]

Attn: [            ]

 

  Re: Reservation of Shares of Common Stock Pursuant to Sale by Monogram
Bioscience, Inc. of $30,000,000 in Principal Amount of 0% Convertible Senior
Unsecured Notes due 2026

Ladies and Gentlemen:

Monogram Bioscience, Inc., a Delaware corporation (the “Company”), has agreed to
sell to Highbridge International LLC (the “Buyer”), on the date hereof, pursuant
to that certain Securities Purchase Agreement dated as of January 11, 2007, by
and between the Company and the Buyer (the “Securities Purchase
Agreement”)Thirty Million United States Dollars ($30,000,000) in principal
amount of 0% Convertible Senior Unsecured Notes due 2026 (the “Notes”) issued
pursuant to an Indenture dated as of January 12, 2007 (the “Indenture”) by and
between the Company and U.S. Bank National Association, as trustee, convertible
into shares of the common stock, $0.001 par value per share (the “Common Stock”)
of the Company. Capitalized terms used herein without definition have the
meanings assigned to them in the Securities Purchase Agreement.

You are hereby instructed to:

Establish as of the date of this letter a reserve of [            ] shares of
Common Stock for issuance to holders of Notes equal to the sum of the maximum
number of (i) Conversion Shares issuable upon conversion of their Notes and
(ii) Additional Shares issuable pursuant to the terms of the Indenture (the
“Conversion Share Reserve”). The Conversion Share Reserve shall be adjusted to
appropriately reflect the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Common Stock), reorganization, recapitalization, reclassification, exchange or
other like change with respect to Common Stock occurring on or after the date
hereof in accordance with the terms of the Indenture.

A registration statement on Form S-3 to register the Common Stock issuable out
of the Conversion Share Reserve (the “Registration Statement”) will be filed
with the Securities and Exchange Commission (the “Commission”) on or before
[            ], 2007. We will forward to you copies of the filing promptly after
it is declared or deemed effective by the Commission.



--------------------------------------------------------------------------------

Until a Security has been transferred pursuant to an effective registration
statement or pursuant to Rule 144, or may be sold in accordance with Rule
144(k), the certificates evidencing the shares of Common Stock issued out of the
Conversion Share Reserve will bear the restrictive legend set forth below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR PURSUANT TO AN EXEMPTION FROM THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

Certificates evidencing Conversion Shares held by or transferred to an
“affiliate” (as defined in Rule 501(b) of Regulation D under the Securities Act)
of the Company will bear the restrictive legend set forth below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144 OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT.

We have enclosed a copy of the Securities Purchase Agreement.

Please be advised that the Buyer has relied upon this instruction letter as an
inducement to enter into the Securities Purchase Agreement and, accordingly, the
Buyer is a third party beneficiary to these instructions.

Please sign in the space provided below to evidence your acceptance and
acknowledgment of your responsibilities under this letter. Please call me at [(
) ] if you require any further information. Thank you for your assistance.

 

Very truly yours, MONOGRAM BIOSCIENCE, INC. By:     Its:  



--------------------------------------------------------------------------------

Acknowledged and Agreed:

[Name]